Citation Nr: 0334354	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-02 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence was received to reopen 
the claim for service connection for service connection for 
hearing loss of the right ear.

2. Whether new and material evidence was received to reopen 
the claim for service connection for service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).  

In January 2003, a hearing was held at the RO before a local 
hearing officer.  A transcript of the hearing is of record.

It is noted that the issues of entitlement to service 
connection for hearing loss of the right ear and tinnitus had 
been previously denied; as such, the Board is required to 
make an independent determination as to whether the evidence 
is new and material.  This matter is further addressed below.

Pursuant to the decision in this case, the issues of 
entitlement to service connection for hearing loss of the 
right ear and tinnitus are the subjects of the Remand 
discussion below.


FINDINGS OF FACT

1.  In a July 1998 rating decision, the RO denied service 
connection for hearing loss of the right ear and tinnitus; 
the veteran was notified of that decision the same month.  A 
timely substantive appeal was not filed.

2.  Evidence associated with the claims file since the July 
1998 rating decision has not been considered previously, and 
is so significant that it must be considered in order to 
fairly decide whether the veteran is entitled to service 
connection for hearing loss of the right ear and tinnitus.


CONCLUSIONS OF LAW

1. The July 1998 decision of the RO that denied service 
connection for hearing loss of the right ear and tinnitus is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2003) 

2. Evidence received since the July 1998 RO decision is new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

A review of the service medical records reflects that on 
enlistment examination in May 1943 and on separation 
examination in January 1946 the veteran's hearing was normal.  
Both examination reports noted that whispered voice testing 
was 15/15, bilaterally.  No ear abnormalities were noted.  

A January 1945 physical examination report noted that the 
veteran complained of pain and discharge from the right ear 
for one day.  The examination showed a small round 
perforation in the lower post quadrant of the right eardrum, 
which appeared to be long standing.  There was also some 
purulent discharge from the middle ear, and it was reported 
that the veteran went swimming the day before the exam.  The 
evaluation was that the veteran was hearing impaired.  

A follow-up study in February 1945 noted that the veteran's 
ear was dry and the perforation had healed.

A June 1975 VA pension examination reported that the 
veteran's ears were normal, and that a hearing loss was not 
noted.

Private medical reports from October 1995 to January 1996 
show that the veteran underwent a type one tympanoplasty.  
The October 1995 report stated that the veteran had right 
tympanic membrane perforation of 50 plus years and bilateral 
sensorineural hearing loss with secondary tinnitus.  The 
recommendation was right tympanoplasty at a medical facility 
and that the veteran was a good candidate for postoperative 
bilateral hearing aids.  In November 1995, the veteran 
underwent surgery for tympanoplasty.  The veteran was noted 
to have ten percent tympanic membrane perforation centrally 
located in the anterior inferior aspect of the tympanic 
membrane.  The middle ear mucosa was normal in appearance.  
The pre- and postoperative diagnoses were right tympanic 
membrane perforation and conductive hearing loss.  Later in 
November 1995, it was reported that the veteran presented 
status post type one tympanoplasty and that the veteran's 
tinnitus had subsided, his hearing was much better and he 
complained of mild tympanic discomfort.  A January 1996 
medical report stated that the veteran was doing well and 
that the tympanic membrane graft had completely healed.

On VA audiology examination of January 1999 the veteran was 
seen with his chief complaint being right ear hearing loss 
and tinnitus due to perforated right tympanic membrane while 
in service in 1945.  The veteran reported that he had 
difficulty understanding conversations in the presence of 
background noise.  He denied having any military noise 
exposure other than the occasional artillery fire during 
rifle practice.  The veteran denied recreational noise 
exposure.  He reported that he currently had bilateral 
tinnitus that began approximately 18 years prior to the 
examination and he could not remember the circumstances of 
its onset.  The veteran reported that the tinnitus was 
constant, aggravation was high and he related to loudness of 
his tinnitus to be an eight out of ten.  The veteran stated 
that he underwent a tympanoplasty in 1995.  He also reported 
that he had an episode of vertigo approximately 20 years ago, 
but that he now had imbalances and episodes of vertigo two to 
three times per month.  He was wearing two inner hearing aids 
that were issued in 1998.  The audiological evaluation in 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
55
70
85
LEFT
35
35
60
75
75

Speech recognition was 96 percent for the right ear, and 84 
percent for the left.  Physical examination resulted in a 
diagnosis of moderate to severe right ear sensorineural 
hearing loss.  The examiner opined that because the appellant 
did not report acoustic trauma in the military his current 
hearing status and tinnitus was most likely due to 
presbycusis.  Both tympanic membranes were intact and mobile, 
and it was opined that in service perforated tympanic 
membrane was unlikely to have caused hearing loss and 
tinnitus.

An October 1999 statement by a private medical examiner 
stated that the veteran was treated by the examiner in 1994 
for a right tympanic membrane perforation and the that the 
injury was service related and had occurred approximately 50 
years ago.

VA audiology reports from May 1993 to February 2000 show that 
the veteran reported a history of military noise exposure.  
The May 1993 reports stated that the veteran complained of 
tinnitus, both ears, with the left ear being greater than the 
right ear.  There were no complaints of pain in the ears.  
The July 1998 report stated that the veteran had hypacusis 
and tinnitus at high aggravation levels and significant 
military noise exposure.  The January 2000 reports stated 
that the assessment for the veteran was bilateral nosocusis 
secondary to the veteran's reported history of military noise 
exposure, and stable hypacusis as compared to the July 1998 
examination.  

Statements in May 2000 and January 2001 from a VA audiology 
provider reported that the veteran had been in his care for 
several years.  The provider stated that given the 
examinations, the veteran's historical data and data from 
other clinics, it seemed more likely than not that the 
veteran's hearing impairment was secondary to his military 
noise exposure and diseases (ear drum trauma) incurred during 
the veteran's military service.  The provider stated that he 
had high confidence that the veteran's current noise-induced 
hearing impairment (nosocusis) were caused by noise exposure 
levels incurred during the veteran's military service. 

On a VA examination of January 2002, the history of the 
veteran's hearing loss was reported and it was further 
reported that the veteran had moderate to severe hearing loss 
range, with middle ear surgery on the right ear.  The 
veteran's chief complaint was difficulty hearing in the 
presence of background noise and in many other situations.  
He also stated that he suffered from dizziness, very often 
pulled to the right, and that he had bad balance on a daily 
basis.  The veteran reported that he did fire a weapon on a 
firing range using an M1 carbine 30 caliber.  He additionally 
stated that his duties were that of a painter and that he 
used a paintbrush and not any mechanical or air driven device 
to paint.  The veteran reported no combat experiences but he 
occasionally shot his rifle in the later part of 1943 and 
early 1944 as a color guard during burial details when giving 
a 21-gun salute.  The veteran did not report recreational 
noise exposure, however he stated that he worked in a steel 
mill for approximately 15 years following military service 
and that the mill was extremely loud.  The veteran reported 
that no hearing protection was offered or worn.  The veteran 
also reported that he suffered from constant bilateral 
tinnitus.  

Following an audiological evaluation the diagnoses were that 
the veteran had a moderate to borderline profound 
sensorineural hearing loss bilaterally, without signs of 
conductive hearing loss or retrocochlear pathology.  Middle 
ear function was normal and word recognition scores were in 
good agreement with respect to pure tone findings.  The 
remarks were moderate to severe sensorineural hearing loss 
not secondary to military exposure.  The examiner stated that 
given the veteran's limited noise exposure he did not feel 
that the hearing loss was secondary to military service.  The 
veteran stated that while he painted there were no extremely 
high noise levels nor were there any combat incursions or 
other loud noise.  The examiner also stated that he did not 
believe that the veteran's hearing loss was secondary to the 
limited number of burial salutes, which were fired, because 
the hearing loss would more than likely be a unilateral left 
ear hearing loss, not a symmetrical bilateral hearing loss.  

At the January 2003 hearing at the RO, the veteran confirmed 
his job as a painter in the military.  He also reported that 
he was on a line salute and the guy next to him shot his gun 
off when it should not have been shot and his ear rang from 
that point.  The veteran stated that there was a seven or 21 
shot procedure and than it was done on a regular basis.  He 
reported that he did not have exposure to other noise in the 
military.  The veteran also reported that he worked at a 
steel mill approximately six to seven months, before and then 
15 years after service as a laborer, pipe fitter, slip maker 
and guide setter.  He stated that his only exposure to noise 
was when he went out into the steel mill and there was noise 
at times when he worked as a guide setter.  The veteran 
reported that he had hearing loss when he got out of service.  
He reported that at discharge he had the choice of going 
through a quick line for his examination and he was never 
checked.  The veteran reported that he went to a VA medical 
facility in 1947 after he got out of service in 1946 and he 
was told that he had a hole in his eardrum.  He stated that 
he first noticed his hearing loss back in the late 1940s and 
early 1950s when his wife would tell him that she thought he 
had hearing trouble.  He noticed the ringing in the right ear 
around that same time frame, and stated that he had ringing 
in the left ear at the present time, which began before his 
wife died in 1970.  He stated that he had surgery for the 
hole in his ear in the 1980s and that he got his hearing aids 
in 1995.

II. Analysis

During the pendency of this appeal, the Veterans Claim 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  The Board notes that amendments to 38 
C.F.R. § 3.156(a), 3.159(c) and 3.159(c)(4)(iii) (2003) apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  As the present claim was filed prior 
to that date, it will be decided under the older version of 
38 C.F.R. § 3.156 (2001) detailed below.

In light of the decision to reopen in this case, the Board 
finds that the duty to assist and to notify the veteran 
pursuant to the VCAA as to the new and material issue is 
satisfied.  See 38 U.S.C.A. § 5103A (West 2002).

It was noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. § 5108)."  
38 U.S.C.A. § 5103A(f) (West 2002).  Therefore, the VCAA has 
not modified the requirement that a previously denied claim 
may not be reopened and readjudicated unless, and until, 
there has been a finding that new and material evidence has 
been submitted.  Thus, it is necessary that the case be 
adjudicated initially on the issue of whether new and 
material evidence is of record to reopen the claim.  If it is 
determined that such evidence has been presented, the claim 
will be reopened, and any required development would be 
undertaken.  Elkins v. West, 12 Vet. App. 209 (1999).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2003).

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Current case law provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Service connection for hearing loss of the right ear and 
tinnitus was denied in a July 1998 RO decision.  The veteran 
did not perfect a timely appeal and hence, that decision is 
final.  38 U.S.C.A. § 7105 (West 2002).  The evidence of 
record at that time essentially consisted of service medical 
records, a VA examination of June 1975, private medical 
records from October 1995 to January 1996 and a VA audiology 
examination of January 1999.  The RO noted that the claimed 
hearing loss disability of the right ear and tinnitus did not 
have their origin in service.  

Evidence submitted since the final July 1998 RO decision 
includes a private examination of October 1999 and statements 
from a VA audiology provider of May 2000 and January 2001, 
which provides nexus opinion.  This evidence is sufficient to 
reopen the veteran's claim for service connection for hearing 
loss of the right ear and tinnitus.  The evidence is new in 
that it has not been considered previously and it is not 
cumulative of evidence already of record.  It is also 
material as it bears directly and substantially upon the 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Hence, the claim for service connection for hearing 
loss of the right ear and tinnitus is reopened by new and 
material evidence.  

Having found that the evidence is new and material and must 
be considered in conjunction with all the evidence of record, 
the VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  See 
38 U.S.C.A. § 5103A (West 2002) for the specific requirements 
for developing claims.



ORDER

New and material evidence has been received to reopen the 
claims for service connection for hearing loss of the right 
ear and tinnitus.


REMAND

As noted above, May 2000 and January 2001 statements from the 
appellant's treating VA audiologist conclude that given 
examination results, the veteran's historical data and data 
from other clinics, it seemed more likely than not that a 
hearing impairment was secondary to his military noise 
exposure and diseases (ear drum trauma) incurred during his 
military service.  In contrast, a VA examination of January 
2002, concluded that given the veteran's limited noise 
exposure he did not feel that the hearing loss was secondary 
to military service.  The basis for this latter opinion was 
the belief that the veteran's hearing loss was not secondary 
to a limited number of burial salutes, and the belief that 
any loss due to such duties would be more unilateral in 
nature.  In light of this conflict, the Board finds that 
another opinion is in order.

As noted previously, the VCAA was signed into law during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  In implementing this new law VA promulgated 38 C.F.R. 
§ 3.159(b)(1) (2003), which authorized VA to enter a decision 
if requested evidence was not received within 30 days of the 
Department's request for the evidence from the claimant.  In 
September 2003, however, the United States Court of Appeals 
for the Federal Circuit held that the 30 day period was 
invalid as inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 
2002).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F3d 1334 (Fed. Cir. 2003) (PVA).  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.

Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO should send a letter to the 
veteran and his representative 
informing them of the pertinent 
provisions of the VCAA.  The letter 
must specifically indicate which of 
the parties is responsible for 
obtaining which evidence needed to 
substantiate the claims.  The notice 
provided must be in accord with PVA, 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 U.S.C.A. §§ 5102, 
5103, 5103A, (West 2002), and any 
other applicable legal precedent.  

2.	The veteran should be scheduled for 
appropriate examination regarding 
the nature and etiology of his 
hearing loss of the right ear and 
tinnitus.  The claims folder must be 
made available to the examiner for 
review prior to the examination.  
After reviewing the claims file and 
examining the veteran, the examiner 
should describe all diagnoses 
related to hearing loss of the right 
ear and tinnitus.  All necessary 
diagnostic testing should be done to 
determine the full extent of any 
disability present.

Thereafter, the examiner should 
opine whether it is at least as 
likely as not that any diagnosed 
right ear hearing loss and/or 
tinnitus is related to the 
appellant's military service.  The 
examination must encompass a 
detailed review of the veteran's 
service medical records, relevant 
history, post service treatment 
records, prior examinations, current 
complaints, as well as a 
comprehensive clinical evaluation 
and any diagnostic testing deemed 
necessary by the examiner to 
determine the date of onset of the 
disability for which the veteran 
seeks service connection.  If there 
is no identifiable relationship 
between service and any currently 
diagnosed hearing loss of the right 
ear and tinnitus, that should be 
clearly set forth.  

All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner disagrees 
with any opinions contained in the 
claims file which contradict his or 
hers, it would be helpful if the 
reasons for the disagreement are set 
forth in detail.  The reasons and 
bases for any conclusion reached 
should be discussed.  

3.	After completion of the requested 
development, the RO should review 
the veteran's claims on the basis of 
all the evidence of record.  If the 
action taken remains adverse to the 
veteran in any way, and provided the 
provisions of the VCAA have been 
fulfilled, the appellant and his 
representative should be furnished 
an appropriate supplemental 
statement of the case (SSOC).  

The SSOC should include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran 
fails to appear for a scheduled 
examination.  In such case, the RO 
should include a copy of the 
notification letter in the claims 
file as to the date the examination 
was scheduled and the address to 
which notification was sent (or 
certification from the medical 
center as to the address used, and 
that the letter was not returned as 
undeliverable).  

The SSOC should additionally include 
a discussion of all evidence 
received since the last statement of 
the case was issued.  The veteran 
and his representative should then 
be afforded an opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



